DETAILED ACTION

Amendment
	Acknowledgment is made of Amendment filed November 11, 2021.  Claims 15, 18-19 and 31 are amended.  Claims 15-34 are pending.

Election/Restrictions
Claims 15-34 are allowable.  Claims 29-30, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions A, B and C, as set forth in the Office action mailed on March 2, 2021, is hereby withdrawn and claims 29-30 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 15-34 are allowed.

Regarding claim 15, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a lighting device comprising: a light-emitting module; an optical system including a first reference face structurally arranged so as to engage the light-emitting module; and a spring element structurally arranged so as to secure together the light- emitting module and the optical system in a clamped arrangement with the light- emitting module urged against the first reference surface by the spring element, the spring element including first, second, and third spring sections of a single spring element that are arranged to exert spring force in respective first, second, and third spatial directions, the first spatial direction being directed toward the first reference face in the clamped arrangement, the second spatial direction being neither parallel nor antiparallel to the first spatial direction, and the third spatial direction having a non- zero component perpendicular to a plane defined by the first and second spatial directions.  The best prior art of record, Oshima, discloses the claimed invention but fails to teach the specific claimed relationship between the first, second and third spatial directions of the respective forces exerted by the first, second and third spring sections of a single spring element.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 16-34 are allowable in that they are dependent on, and further limit claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875